 



Exhibit 10.17
THIRD AMENDMENT TO THE CREDIT AGREEMENT

THIRD AMENDMENT
TO LOAN AND SECURITY AGREEMENT
          THIS THIRD AMENDMENT (this “Amendment”) is made as of the 25th day of
April, 2005 to the Loan and Security Agreement dated as of June 30, 2003 (as
amended or otherwise modified from time to time, the “Loan Agreement”; unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Loan Agreement) by and among Wells-Gardner Electronics
Corporation, an Illinois corporation (“WGE”), American Gaming & Electronics,
Inc., a Nevada corporation (“AGE”) and LaSalle Bank National Association, a
national banking association (“Lender”).
          WHEREAS, Borrowers have requested that Lender amend the Loan Agreement
in certain respects as provided herein;
          WHEREAS, Lender has agreed to amend the Loan Agreement on the terms,
and subject to the conditions set forth below;
          NOW, THEREFORE, in consideration of the foregoing, and the mutual
covenants herein contained, and such other consideration as the parties mutually
agree, the parties hereto agree as follows:
          1. Amendment. Subject to the condition set forth in Section 3 below,
Borrowers and Lender agree to amend the Loan Agreement as follows:
          (a) Subsection 3(a) of the Loan Agreement is hereby amended and
restated in its entirety, as follows:
(a) General Terms.
     Subject to the terms and conditions of this Agreement and the Other
Agreements, during the Original Term or any Renewal Term, Lender may, in its
sole discretion, from time to time issue, upon a Borrower’s request, commercial
and/or standby Letters of Credit; provided, that the aggregate undrawn face
amount of all such Letters of Credit shall at no time exceed Four Million and
No/100 Dollars ($4,000,000). Payments made by Lender to any Person on account of
any Letter of Credit shall be immediately payable to Borrowers without notice,
presentment or demand and Borrowers agree that each payment made by Lender in
respect of a Letter of Credit issued on behalf of such Borrower shall constitute
a request by such Borrower for a Prime Rate Loan hereunder. In the event such
Loan is not advanced by Lender for any reason, such reimbursement obligations
shall become part of the Liabilities hereunder and

 



--------------------------------------------------------------------------------



 



shall bear interest at the rate then applicable to Prime Rate Loans until
repaid. Borrowers shall remit to Lender a Letter of Credit fee equal to one
percent (1.00%) per annum on the aggregate undrawn face amount of all Letters of
Credit outstanding, which fee shall be payable monthly in arrears on the last
Business Day of each month. Borrowers shall also pay on demand the normal and
customary administrative charges of the Lender for issuance, amendment,
negotiation, renewal or extension of any Letter of Credit.
          2. Representations and Warranties of Borrowers. Each Borrower
represents and warrants that, as of the date hereof:
          (a) Borrowers have the right and power and are duly authorized to
enter into this Amendment and all other agreements executed in connection
herewith;
          (b) The execution, delivery and performance by Borrowers of this
Amendment and the other agreements to which each Borrower is a party (i) have
been duly authorized by all necessary action on its part; (ii) do not and will
not, by the lapse of time, giving of notice or otherwise, violate the provisions
of the terms of their respective Certificates of Incorporation or By-Laws, or of
any mortgage, indenture, security agreement, contract, undertaking or other
agreement to which a Borrower is a party, or which purports to be binding on a
Borrower or any of its properties; (iii) do not and will not, by lapse of time,
the giving of notice or otherwise, contravene any governmental restriction to
which a Borrower or any of its properties may be subject; and (iv) do not and
will not, except as contemplated in the Loan Agreement, result in the imposition
of any lien, charge, security interest or encumbrance upon any of a Borrower’s
properties under any indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which a Borrower is a party or
which purports to be binding on a Borrower or any of its properties;
          (c) No consent, license, registration or approval of any governmental
authority bureau or agency is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment and the
other agreements executed by Borrowers in connection herewith; and
          (d) This Amendment and the other agreements executed by each Borrower
in connection herewith have been duly executed and delivered by Borrowers and
are enforceable against Borrowers in accordance with their terms.
          3. Condition to Effectiveness of this Amendment. The effectiveness of
the terms and provisions of this Amendment shall be subject to the execution and
delivery by Borrowers and Lender of this Amendment.

-2-



--------------------------------------------------------------------------------



 



          4. Costs and Expenses. Borrower agrees to pay all reasonable legal
fees and other expenses, whether for in-house or outside counsel, incurred by
Lender in connection with this Amendment and the transactions contemplated
hereby.
          5. Loan Agreement Remains in Force. Except as specifically waived and
amended hereby, all of the terms and conditions of the Loan Agreement shall
remain in full force and effect and this Amendment shall not be a waiver of any
rights or remedies which Lender has provided for in the Loan Agreement and all
such terms and conditions are herewith ratified, adopted, approved and accepted.
          6. No Novation. This Amendment and all other agreements executed by
Borrowers on the date hereof are not intended to nor shall be construed to
create a novation or accord and satisfaction, and shall only be a modification
and extension of the existing Liabilities of Borrowers to Lender.
          7. Entire Agreement. This Amendment comprises the entire agreement
relating to the subject matter it covers and supersedes any and all prior
written or oral agreements between Lender and Borrowers relating thereto.
          8. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
          9. Amendment. No amendment hereto shall be valid unless contained in a
writing duly executed by the party or parties to be bound by it.
[Signature Page Follows]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their proper and duly authorized officers as of the day and
year first set forth above.

                  WELLS-GARDNER ELECTRONICS CORPORATION,
as a Borrower    
 
           
 
  By        
 
           
 
  Its        
 
           
 
                AMERICAN GAMING & ELECTRONICS, INC.,
as a Borrower    
 
           
 
  By        
 
           
 
  Its        
 
           
 
                LASALLE BANK NATIONAL ASSOCIATION,
as Lender    
 
           
 
  By        
 
           
 
  Its        
 
           

-4-